     Case: 4:21-cv-00366-NAB Doc. #: 18 Filed: 09/13/21 Page: 1 of 2 PageID #: 1039


                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF MISSOURI
                                           EASTERN DIVISION
STEVEN VAUGHN,                                                )
                                                              )
             Plaintiff,                                       )
                                                              )
       v.                                                     )         No. 4:21-CV-00366-NAB
                                                              )
    KILOLO KIJAKAZI 1,                                        )
    Commissioner of the Social Security                       )
    Administration,                                           )
                                                              )
             Defendant.                                       )


                                         MEMORANDUM AND ORDER

            This case is before the Court on Commissioner Kilolo Kijakazi’s (“the Commissioner’s”)

Motion to Reverse and Remand the case to the Commissioner for further administrative action

pursuant to sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g). (Doc. 13).

Plaintiff has no objection to the motion. (Doc. 17.) The parties have consented to the jurisdiction of

the undersigned United States Magistrate Judge pursuant to 28 U.S.C.§ 636(c)(1). (Doc. 5).

            On March 24, 2021, Plaintiff filed a Complaint seeking review of the Commissioner’s

decision that Plaintiff was not under a disability within the meaning of the Social Security Act. (Doc.

1). The Commissioner filed an answer and the transcript of the administrative proceedings on August

2, 2021. (Docs. 11, 12).

            On August 19, 2021, the Commissioner filed the instant motion to reverse and remand the

case to the Commissioner for further action under sentence four of section 205(g) of the Social

Security Act, which permits the Court “to enter, upon the pleadings and transcript of the record, a


1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 43(c)(2) of the
Federal Rules of Appellate Procedure, Kilolo Kijakazi should be substituted, therefore, for Andrew Saul as the defendant
in this suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
  Case: 4:21-cv-00366-NAB Doc. #: 18 Filed: 09/13/21 Page: 2 of 2 PageID #: 1040


judgment affirming, modifying, or reversing the decision of the Commissioner, with or without

remanding the cause for a rehearing.” 42 U.S.C. § 405(g). The Commissioner represents in the motion

that upon review of the record, agency counsel determined that remand was necessary for further

evaluation of Plaintiff’s claim. The Commissioner states that “[o]n remand, an ALJ will fully evaluate

all the medical opinion evidence in accordance with the regulations at 20 C.F.R. §§ 404.1520c and

416.920c, including the descriptions of specific work-related limitations provided by David Volarich,

D.O., Jeffrey Farb, Psy.D., and Adam Sky, M.D.”

       Upon review of Plaintiff’s brief in support of his complaint, the ALJ’s decision, and the

Commissioner’s motion, the Court agrees with the parties that this case should be reversed and

remanded pursuant to sentence four of 42 U.S.C. § 405(g).

       Accordingly,

       IT IS HEREBY ORDERED that the Commissioner’s Motion to Reverse and Remand (Doc.

13) is GRANTED.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that decision of the

Commissioner of Social Security is REVERSED and that this case is REMANDED under Sentence

Four of 42 U.S.C. § 405(g) for reconsideration and further proceedings consistent with this opinion.




                                                 NANNETTE A. BAKER
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 13th day of September, 2021.




                                                 -2-
